  Case 19-00071        Doc 15        Filed 01/28/19 Entered 01/28/19 12:21:23      Desc Main
                                       Document     Page 1 of 3


                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS

Sherri Norris                                        )   Case No. 19-00071
                                                     )
                                         Debtor(s)   )   CHAPTER 13
                                                     )
                                                     )   Judge Jacqueline P. Cox


                               AMENDED NOTICE OF MOTION

TO:

Tom Vaughn, Trustee (via electronic notice)

United States Trustee (via electronic notice)

Sherri Norris, Po Box 6612, Broadview, IL 60155

See attached list of all creditors

PLEASE TAKE NOTICE that on 2/4/2019 at 10:00 a.m. or soon thereafter I shall be heard, I
shall appear before the Honorable Judge Jacqueline P. Cox at 219 S. Dearborn St., Courtroom
680, Chicago, IL, and request that the attached motion be granted, at which time you may appear
if so desired.

                                                           /s/Xiaoming Wu
                                                           Ledford, Wu & Borges, LLC.
                                                           105 W. Madison St., 23rd Flr.
                                                           Chicago, IL 60602
                                                           312-853-0200
  Case 19-00071       Doc 15     Filed 01/28/19 Entered 01/28/19 12:21:23              Desc Main
                                   Document     Page 2 of 3


                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS

Sherri Norris                                     )       Case No. 19-00071
                                                  )
                                      Debtor(s)   )       CHAPTER 13
                                                  )
                                                  )       Judge Jacqueline P. Cox


                        MOTION TO EXTEND AUTOMATIC STAY

       The debtor(s), by and through counsel, and in support of their Motion to Extend the

Automatic Stay pursuant to 11 U.S.C. § 362(c)(3)(B), states to the court as follows:

       1. The court has jurisdiction over this matter under 28 U.S.C. §§ 1334 and 157.

       2. This is a core proceeding pursuant to 28 U.S.C. § 157(b).

       3. The debtor(s) filed a petition for relief and a plan under Chapter 13 of the Bankruptcy

Code on January 2, 2019.

       4. The debtor(s) had a prior bankruptcy case dismissed within the preceding year:

                Case number 15 B 30393

                Date of Dismissal: October 15, 2018

       5. The debtor(s) has had a substantial change in financial and/or personal affairs since

the dismissal of the previous case that will effectively rebut the presumption of this case not

being filed in good faith pursuant to 11 U.S.C. § 362(c)(3)(C) by clear and convincing evidence.

(An affidavit is being submitted later once signed and notarized.)

       6. During the previous case, the debtor made nearly 3 years’ worth of payments, but also

experienced various problems with properties she rents out and tenants not paying the rent.
  Case 19-00071       Doc 15      Filed 01/28/19 Entered 01/28/19 12:21:23        Desc Main
                                    Document     Page 3 of 3


       7.     The debtor now has improved income with more tenants paying and also a

contribution from a friend that should make all the expenses of property ownership more

affordable.

       8. Copies of Schedules I and J from the previous case and the current case are attached

hereto, marked Exhibit B.

       WHEREFORE, the debtor(s) requests that the court enter an order extending the

Automatic Stay as to all creditors for the duration of this Chapter 13 bankruptcy, and grant the

debtor such other relief as just and proper.


                                                           Respectfully submitted,


                                                           /s/ Xiaoming Wu
                                                           Ledford, Wu & Borges, LLC.
                                                           105 W. Madison St., 23rd Flr.
                                                           Chicago, IL 60602
                                                           312-853-0200
